Title: [Diary entry: 7 December 1785]
From: Washington, George
To: 

Wednesday 7th. Thermometer at 52 in the Morning & 59 at Noon—but removing it afterwards out of the room where the fire was, into the East Entry leading in to my Study, this circumstance with the encrease of the cold fell the Mercury to 42. Morning clear calm & pleast.; but the wind coming out violently from the No. West about half after eight Oclock, it turned cold & uncomfortable. Doctr. Baynham went away after breakfast. Sent Mr. Shaw to Alexandria, to discharge Lieutt. Governor Cushings draft on me for 300 Silver Dollars in favor of Mr.  the Order being in the hands of Mr. Tayler—and to do other business. Took away the supports to the Arch over my Ice house.